DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Allowable Subject Matter
Claim(s) 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, such as US Patent/Publication No(s) 9450402, 20130016567, and JP2004087857, and in light of such record as a whole under 1302.14 MPEP guidance, and persuasive remark filings dated 8/16/2021, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 11 and 15; in brief and saliently: an apparatus and method of operating the same, comprising: providing, by a first voltage source, a high negative voltage to a gate node of a transistor during a first operational mode of a memory; providing, by a second voltage source, a high positive voltage to a bulk node of the transistor during the first operational mode of the memory; and enabling a charge sharing circuit coupled between the gate and bulk nodes of the transistor responsive to a control signal, the control signal based at least in part on an occurrence of a condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827